EXHIBIT 10.53

GOVERNANCE AGREEMENT

This GOVERNANCE AGREEMENT (this “Agreement”) is made as of February 12, 2008
(the “Effective Date”), by and among U.S. Energy Systems, Inc., a Delaware
corporation (the “Company”), US Energy Overseas Investments LLC, a Delaware
limited liability company (“USE Overseas”), and GBGH, LLC, a Delaware limited
liability company (“GBGH”; together with USE Overseas and the Company, the
“Companies”), Nakash Energy LLC, a Delaware limited liability company (“Nakash
Energy”), Richard J. Augustine, in his capacity as a Class 1 Director of the
Company, Joseph P. Reynolds, in his capacity as a Class 2 Director of the
Company (Messrs. Augustine and Reynolds being collectively referred to as the
“Management Directors”), Bruce Levy, in his capacity as a nominee to be a
Class 1 Director of the Company, Bernard J. Zahren, in his capacity as a Class 2
Director of the Company, Michael T. Novosel, in his capacity as a nominee to be
a Class 3 Director of the Company (Messrs. Levy, Zahren and Novosel being
collectively referred to as the “Incumbent Directors”), Emzon Shung, in his
capacity as a nominee to be a Class 1 Director of the Company, Robert
Spiegelman, in his capacity as a nominee to be Class 2 Director of the Company,
and Salvatore Nobile, in his capacity as a nominee to be a Class 3 Director of
the Company (Messrs. Shung, Spiegelman and Nobile being collectively referred to
as the “Nakash Directors”). Each of the Companies, Nakash Energy, each
Management Director, each Incumbent Director and each Nakash Director are
referred to herein individually as a “Party” and collectively as the “Parties”.
The Companies and Nakash Energy are referred to herein individually as a
“Corporate Party” and collectively as the “Corporate Parties”. The Incumbent
Directors and the Nakash Directors are referred to herein individually as a
“Director Party” and collectively as the “Director Parties”.

RECITALS

WHEREAS, Nakash Energy, together with its “affiliates” (within the meaning of
Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as amended
(“Affiliates”)), owns approximately 17.4 percent of the outstanding shares of
common stock of the Company and is the largest single shareholder of the
Company; and

WHEREAS, on January 9, 2008, the Companies filed voluntary petitions for relief
under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”), jointly administered under
Chapter 11 Case No. 08-10054 (RDD) (the “Chapter 11 Cases”); and

WHEREAS, Asher E. Fogel, former Chairman of the Board and Chief Executive
Officer of the Company (“Mr. Fogel”), and Nakash Energy each have instituted
separate proceedings in the Court of Chancery of the State of Delaware (the
“Chancery Court”) seeking, among other things, to convene, in the case of
Mr. Fogel, a special meeting of stockholders of the Company, and in the case of
Nakash Energy, an annual meeting of stockholders of the Company; and

WHEREAS, the Company has instituted proceedings in the Bankruptcy Court seeking
to enjoin the special meeting of stockholders ordered by the Chancery Court and
to enjoin the proceedings brought by Mr. Fogel and by Nakash Energy in the
Chancery Court, and Nakash Energy has petitioned the Office of the United States
Trustee to appoint an official committee of equity securityholders in the
Chapter 11 Cases; and

WHEREAS, the disputes regarding corporate governance are diverting management
time and the Company’s resources from the urgent requirement to effect the
reorganization of the Companies in the Chapter 11 Case and the management of the
businesses and assets of the Companies; and



--------------------------------------------------------------------------------

WHEREAS, the Companies and Nakash Energy agree that it would be in the best
interests of the Company and all of its stockholders for the Nakash Directors,
who have been nominated by Nakash Energy, to participate in the deliberations
and decisions of the Board of Directors of the Company; and

WHEREAS, the Companies and Nakash Energy further agree that the Company should
convene an annual meeting of stockholders as soon as practicable following
(i) confirmation and substantial consummation of Chapter 11 plans for the
Companies and (ii) the filing by the Company of its Annual Report on Form 10-K
for the year ended December 31, 2007 with the Securities and Exchange Commission
(“SEC”), including financial statements required by SEC regulations, with all
directorships eligible for election to their respective terms at such annual
meeting; and

WHEREAS, the Parties acknowledge and agree that Nakash Energy has made a
substantial contribution to the Chapter 11 Cases in connection with this
Agreement and related matters; and

WHEREAS, the Companies and Nakash Energy agree that as soon as practicable
following the Effective Date, the Companies shall file a motion with the
Bankruptcy Court in the Chapter 11 Cases for entry of an order (the “Approval
Order”) approving the Companies’ entry into and performance of their respective
obligations under this Agreement, the withdrawal by Nakash Energy of any pending
litigation and forbearance from further litigation in the Chancery Court to
compel the Company to convene a meeting of stockholders, and enjoining any other
pending or future litigation in the Chancery Court for such purpose, with the
date the Bankruptcy Court enters the Approval Order defined herein as the
“Implementation Date”; and

WHEREAS, the Parties agree that further actions to implement the purposes of
this Agreement shall be taken if the Implementation Date does not occur on or
before February 25, 2008, or such later date as the Corporate Parties may agree
in writing (the “Implementation Deadline”);

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of the Parties hereby acknowledge, the Parties hereby
agree as follows:

 

1. Settlement of Proceedings.

 

  (a) Standstill of Litigation Between Corporate Parties. The Corporate Parties
agree that until the earlier to occur of (i) the Implementation Date or (ii) the
Implementation Deadline, no further action will be taken in either of the
following proceedings:

 

  (i) Nakash Energy LLC v. U.S. Energy Systems, Inc. (Civil Action No. 3487), in
the Chancery Court (the “Nakash Energy Chancery Litigation”); and

 

  (ii) U.S. Energy Systems, Inc. v. Asher E. Fogel and Nakash Energy LLC (Adv.
Proc. No. 08-01043 (RDD), in the Bankruptcy Court (the “USEY Adversary
Proceeding”).

 

  (b)

No Additional Proceedings. The Parties agree until the earlier to occur of
(i) the Implementation Date or (ii) the Implementation Deadline, other than
commencing any proceeding to enforce this Agreement following a failure by a
Party to perform its obligations under this Agreement, (i) no other litigation,
arbitration or other proceeding actions will be instituted by any Party or by
any of its Affiliates in the Bankruptcy Court,

 

2



--------------------------------------------------------------------------------

 

the Chancery Court or any other forum and (ii) Nakash Energy shall request that
the Office of the United States Trustee continue to forbear from appointing an
official committee of equity securityholders in the Chapter 11 Cases.

 

  (c) Settlement Negotiations with Mr. Fogel. The Company is engaging in good
faith negotiations with Mr. Fogel with a view to achieving a settlement of the
action in the Chancery Court, Asher E. Fogel v. U.S. Energy Systems, Inc. et al
(Civil Action No. 3271-CC) (the “Fogel Chancery Litigation”), and of an
arbitration proceeding relating to the Company’s termination of Mr. Fogel’s
employment (the “Fogel Employment Arbitration”). The Board of Directors shall
not take up for consideration the approval of any such settlement unless and
until the Nakash Directors have been elected to the Board of Directors as set
forth in subsection 2(c) of this Agreement.

 

  (d) Actions by Corporate Parties if Implementation Date Occurs. On or
immediately after the Implementation Date occurs:

 

  (i) Nakash Energy and the Company shall file a stipulation to dismiss
voluntarily the Nakash Energy Chancery Litigation without prejudice;

 

  (ii) Nakash Energy shall file a petition with the Office of the United States
Trustee to withdraw voluntarily its request for the appointment of an official
committee of equity securityholders in the Chapter 11 Cases; and

 

  (iii) The Companies shall file a motion to dismiss Nakash Energy from the USEY
Adversary Proceeding without prejudice.

 

  (e) No Objection in Chapter 11 Cases. Whether or not the Implementation Date
occurs, and subject to the election of the Nakash Directors as set forth in
subsection 2(c), Nakash Energy agrees not to object in the Chapter 11 Cases to:

 

  (i) the retention by the Company of Eckert, Seamans, Cherin & Mellott, LLC as
Delaware counsel to the Company; and

 

  (ii) the appointment of Jefferies & Company, on an interim basis, as financial
adviser to the Company.

 

2. Board of Directors.

 

  (a) Resignation of Directors. The Company represents that prior to the
Effective Date, Jacob Feinstein and Ronny Strauss have resigned as Directors of
the Company.

 

  (b) Election of Incumbent Directors and Resignations of Management Directors.
Concurrently with the execution and delivery of this Agreement, the Board of
Directors of the Company, composed of Bernard J. Zahren and the Management
Directors, shall elect:

 

  (i) Bruce Levy as a Class 1 Director, to fill the vacancy occasioned by the
resignation of Mr. Strauss; and

 

  (ii) Michael T. Novosel as a Class 3 Director, to fill the vacancy occasioned
by the resignation of Mr. Feinstein.

 

3



--------------------------------------------------------------------------------

After the election of Messrs. Levy and Novosel, the Management Directors shall
immediately resign as Directors of the Company

Messrs. Feinstein, Strauss, Augustine and Reynolds, together with Mr. Robert A.
Schneider, who resigned as a Director of the Company on January 20, 2008, shall
each be hereinafter referred to as a “Retiring Director” and collectively as the
“Retiring Directors”.

 

  (c) Election of Nakash Directors. Concurrently with the execution and delivery
of this Agreement and immediately following the resignation of the Management
Directors, the Board of Directors of the Company, composed of the Incumbent
Directors, shall elect:

 

  (i) Emzon Shung as a Class 1 Director, to fill the vacancy occasioned by the
resignation of Mr. Augustine;

 

  (ii) Robert Spiegelman as a Class 2 Director, to fill the vacancy occasioned
by the resignation of Mr. Reynolds; and

 

  (iii) Salvatore Nobile as a Class 3 Director, to fill the vacancy occasioned
by the resignation of Carl W. Greene in December 2006.

 

  (d) Term of Directors. The Parties agree that, notwithstanding any provision
of the Certificate of Incorporation or By-Laws of the Company to the contrary,
the term of each Incumbent Director and of each Nakash Director shall expire at
the next annual meeting of stockholders consistent with section 223(c) of the
General Corporation Law of the State of Delaware (the “Delaware Corporation
Law”). The Parties further agree that the agenda for the next annual meeting of
stockholders, consistent with Article Seventh of the Certificate of
Incorporation, shall provide, among other things:

 

  (i) each nominee to be a Class 2 Director shall, if elected, hold office until
the annual meeting of stockholders in 2009, or until his successor is duly
elected and qualified or his earlier death, retirement, resignation,
disqualification, or removal from office;

 

  (ii) each nominee to be a Class 3 Director shall, if elected, hold office
until the annual meeting of stockholders in 2010, or until his successor is duly
elected and qualified or his earlier death, retirement, resignation,
disqualification, or removal from office;

 

  (iii) each nominee to be a Class 1 Director shall, if elected, hold office
until the annual meeting of stockholders in 2011, or until his successor is duly
elected and qualified or his earlier death, retirement, resignation,
disqualification, or removal from office.

Notwithstanding the foregoing, the Parties agree that after the confirmation and
substantial consummation of Chapter 11 plans for each of the Companies in the
Chapter 11 Cases, the Board of Directors may, by majority vote of the full Board
as specified in Article Seventh, Part D of the Certificate of Incorporation of
the Company, amend or repeal the provisions of Article Seventh to modify or
eliminate the classification of the Board of Directors and provide, among other
things, that all Directors shall be elected annually, in each case consistent
with the requirements of the Delaware Corporation Law.

 

  (e)

Chairman of the Board of Directors. Upon the resignation of Mr. Feinstein, the
Board of Directors shall not elect a successor as Chairman of the Board. After
the Nakash Directors have been elected to the Board of Directors, the Board of
Directors may choose to elect, or

 

4



--------------------------------------------------------------------------------

 

not to elect, a new Chairman of the Board or Co-Chairmen of the Board.
Notwithstanding any provision of the By-Laws of the Company to the contrary,
neither the Chairman of the Board nor any Co-Chairman of the Board need be an
officer or an employee of the Company. If the Board of Directors chooses to
elect a Chairman of the Board or Co-Chairmen of the Board, such individual or
individuals shall be entitled to exercise such powers as may be delegated under
the By-Laws, as the same may be amended from time to time.

 

  (f) Composition of the Board of Directors.

 

  (i) Until the next annual meeting of stockholders, the Parties agree that the
number of Directors which shall constitute the Board of Directors shall be six,
unless changed by vote of the Board of Directors as specified in
subsection 2(f)(iv).

 

  (ii) Upon the retirement, resignation, disqualification, removal or death of
any Incumbent Director, the remaining Incumbent Directors shall have the right,
or if there are no Incumbent Directors remaining to nominate candidates, the
management of the Company shall have the right, to nominate a candidate, duly
qualified to serve as a Director as specified by the By-Laws of the Company, to
fill such vacancy, and each Nakash Director agrees to elect such nominee of the
Incumbent Directors (or of management of the Company) to fill such vacancy,
whereupon the newly-elected Director shall become an Incumbent Director for
purposes of this Agreement.

 

  (iii) Upon the retirement, resignation, disqualification, removal or death of
any Nakash Director, Nakash Energy shall have the right to nominate a candidate,
duly qualified to serve as a Director as specified by the By-Laws of the
Company, to fill such vacancy, and each remaining Director Party agrees to elect
such nominee of Nakash Energy to fill such vacancy, whereupon the newly-elected
Director shall become a Nakash Director for purposes of this Agreement.

 

  (iv) After the Nakash Directors have been elected to the Board of Directors,
the Board of Directors may choose to increase the number of Directors consistent
with the By-Laws; provided, however, the Parties agree that, notwithstanding any
provision of the By-Laws to the contrary, (x) the affirmative vote of at least
five out of the six Directors shall be required to increase the number of
Directors from six to seven or eight, (y) the affirmative vote of at least six
out of the seven Directors shall be required to increase the number of Directors
from seven to eight, and (z) the number of Directors shall not exceed eight.

 

  (v)

In the event the number of Directors is increased to eight as set forth in
subsection 2(f)(iv), the Incumbent Directors shall nominate one candidate duly
qualified to serve as a Director under the By-Laws of the Company and Nakash
Energy shall nominate one candidate so duly qualified to serve as a Director,
and each Director Party agrees to elect such nominees, whereupon the nominee of
the Incumbent Directors shall become an Incumbent Director for purposes of this
Agreement, the nominee of Nakash Energy shall become a Nakash Director for
purposes of this Agreement, and each nominee shall execute and deliver an
instrument to become a Director Party to this Agreement. In the event the number
of Directors is increased to seven, the affirmative vote of five out of the six
Directors shall be required to select a nominee, who shall be duly qualified to
serve as a Director and shall qualify as an “independent director” under the
NASDAQ

 

5



--------------------------------------------------------------------------------

 

Marketplace Rules and an “outside director” under section 162(m) of the Internal
Revenue Code eligible to serve on the Compensation Committee of the Board of
Directors.

 

  (vi) Each nominee to be elected as a Director under the foregoing provisions
of this Section 2(f) shall, as a condition of becoming a Director of the
Company, execute and deliver an instrument to become a Director Party to this
Agreement under which such newly elected Director agrees to be bound by all of
the terms and conditions of this Agreement.

 

  (vii) At each meeting of the Board of Directors or of any Committee of the
Board of Directors, the Incumbent Directors, the Nakash Directors and the
Company shall be entitled to invite their respective counsel and other advisers
to attend such meetings to render advice, subject to the authority of the Board
of Directors or any such Committee to convene in executive session on such
matters as it deems necessary or proper, and provided that the fees and expenses
of such counsel or other advisers shall be borne by the respective Parties by
whom they were engaged.

 

  (g) Composition of Board Committees. After the Nakash Directors have been
elected to the Board of Directors, the membership of each Committee of the Board
of Directors shall be considered vacant until the Incumbent Directors and the
Nakash Directors designate members of each Committee pursuant to this
subsection 2(g). Notwithstanding any provisions of the By-Laws of the Company to
the contrary, each Committee of the Board of Directors shall at all times be
composed of an equal number of Incumbent Directors and Nakash Directors. Each
Director chosen to serve on a Committee shall have the independence and
qualifications required by the By-Laws and applicable laws and regulations.

 

  (h) Governance of Principal Subsidiaries of the Company.

 

  (i) The Parties agree that the Company shall, on or immediately after the
Effective Date, reconstitute the board of directors of U.S. Energy Biogas Corp.
(“USE Biogas”) to comprise two directors, notwithstanding any provisions of the
By-Laws of USE Biogas to the contrary. One director of USE Biogas shall be
nominated by the Incumbent Directors and shall be either an Incumbent Director
or an officer of the Company or of USE Biogas, and the Parties agree that the
Company shall elect such nominee of the Incumbent Directors to be a director of
USE Biogas. Upon the retirement, resignation, disqualification, removal or death
of the director of USE Biogas nominated by the Incumbent Directors, the
remaining Incumbent Directors shall have the right to nominate a candidate who
is either an Incumbent Director or an officer of the Company or of USE Biogas to
fill such vacancy, and the Parties agree that the Company shall elect such
nominee of the Incumbent Directors to fill such vacancy on the USE Biogas board
of directors. The other director of USE Biogas shall be nominated by Nakash
Energy and shall be a Nakash Director, and the Parties agree that the Company
shall elect such nominee of Nakash Energy to be a director of USE Biogas. Upon
the retirement, resignation, disqualification, removal or death of the director
of USE Biogas nominated by Nakash Energy, Nakash Energy shall have the right to
nominate a candidate who is a Nakash Director to fill such vacancy, and the
Parties agree that the Company shall elect such nominee of Nakash Energy to fill
such vacancy on the USE Biogas board of directors.

 

6



--------------------------------------------------------------------------------

  (ii) The Parties agree that the Company shall, on or immediately after the
Effective Date, reconstitute the board of managers of USE Overseas to comprise
two managers, notwithstanding any provisions of the limited liability company
agreement of USE Overseas to the contrary. One manager of USE Overseas shall be
nominated by the Incumbent Directors and shall be either an Incumbent Director
or an officer of the Company, and the Parties agree that the Company shall elect
such nominee of the Incumbent Directors to be a manager of USE Overseas. Upon
the retirement, resignation, disqualification, removal or death of the manager
of USE Overseas nominated by the Incumbent Directors, the remaining Incumbent
Directors shall have the right to nominate a candidate who is either an
Incumbent Director or an officer of the Company to fill such vacancy, and the
Parties agree that the Company shall elect such nominee of the Incumbent
Directors to fill such vacancy on the USE Overseas board of managers. The other
manager of USE Overseas shall be nominated by Nakash Energy and shall be a
Nakash Director, and the Parties agree that the Company shall elect such nominee
of Nakash Energy to be a manager of USE Overseas. Upon the retirement,
resignation, disqualification, removal or death of the manager of USE Overseas
nominated by Nakash Energy, Nakash Energy shall have the right to nominate a
candidate who is a Nakash Director to fill such vacancy, and the Parties agree
that the Company shall elect such nominee of Nakash Energy to fill such vacancy
on the USE Overseas board of managers.

 

  (iii) The Parties agree that the Company shall, on or immediately after the
Effective Date, reconstitute the board of directors of GBGH. Two of the USEY
Directors that the Company has the right to elect to the board of directors of
GBGH under its limited liability company agreement shall be nominated by the
Incumbent Directors and in each case shall be either an Incumbent Director or an
officer of the Company, and the Parties agree that the Company shall elect such
nominees of the Incumbent Directors to be USEY Directors of GBGH. Upon the
retirement, resignation, disqualification, removal or death of any USEY Director
of GBGH nominated by the Incumbent Directors, the remaining Incumbent Directors
shall have the right to nominate a candidate who is either an Incumbent Director
or an officer of the Company to fill such vacancy, and the Parties agree that
the Company shall elect such nominee of the Incumbent Directors to fill such
vacancy as a USEY Director of GBGH The other two USEY Directors that the Company
has the right to elect to the board of directors of GBGH shall be nominated by
Nakash Energy and in each case shall be a Nakash Director. Upon the retirement,
resignation, disqualification, removal or death of any USEY Director of GBGH
nominated by Nakash Energy, Nakash Energy shall have the right to nominate a
candidate who is a Nakash Director to fill such vacancy, and the Parties agree
that the Company shall elect such nominee of Nakash Energy to fill such vacancy
as a USEY Director of GBGH.

 

  (iv) The Parties further agree that the board of directors of USE Biogas, the
board of managers of USE Overseas, and the USEY Directors of GBGH shall be
directed to act only in accordance with the instructions of the Board of
Directors of the Company, and shall be bound by the resolutions set forth in
subsection 2(h). Failure to comply will entitle the Company to remove and to
replace directors or managers not so complying in accordance with the provisions
of this subsection 2(h).

 

  (v) Each nominee to be elected as a director of USE Biogas, a manager of
USE Overseas or a USEY Director of GBGH, as the case may be, under the foregoing
provisions of this subsection 2(h) shall, as a condition of becoming such a
director or manager, execute and deliver an instrument under which such newly
elected director or manager agrees to be bound by all of the terms and
conditions of this subsection 2(h).

 

7



--------------------------------------------------------------------------------

  (i) Actions Requiring Authorization by Boards. Contemporaneously with the
Effective Date, the Board of Directors of the Company and of USE Biogas and the
Board of Managers of USE Overseas shall adopt, and the USEY Directors of GBGH
shall propose that the Board of Directors of GBGH adopt, resolutions specifying
that the following actions require the express authorization of the Board of
Directors of the Company, subject in each case to section 303 of the Delaware
Corporation Law:

 

  (i) the sale of any assets of any of the Companies or any of their respective
subsidiaries other than in the ordinary course of business;

 

  (ii) the incurrence of any indebtedness or any other obligation (or any series
of related indebtedness or obligations) by any of the Companies or any of their
respective subsidiaries in an amount greater than $25,000 (other than
intercompany borrowing);

 

  (iii) any agreement to issue or sell capital stock of any of the Companies or
of any of their respective subsidiaries;

 

  (iv) any restructuring or modification of the capitalization of any of the
Companies and their respective subsidiaries, including without limitation
indebtedness, or of the business of the Companies and their subsidiaries, other
than agreements with the lenders to the Companies and their respective
subsidiaries to extend waivers and forbearances from exercising remedies and to
use cash collateral;

 

  (v) any encumbrance of any assets of any of the Companies or any of their
respective subsidiaries other than in the ordinary course of business;

 

  (vi) except as expressly otherwise provided herein, any settlement or
compromise of any claims by or against any of the Companies or their respective
subsidiaries that are material to the Companies and their subsidiaries taken as
a whole or in an amount greater than $50,000;

 

  (vii) any filing by any of the Companies in the Bankruptcy Court proposing a
plan of reorganization or disclosure statement or any other filing by any of the
Companies in the Bankruptcy Court proposing an action that requires the express
authorization of the Board of Directors of the Company as set forth in this
subsection 2(i);

 

  (viii) the appointment of any officer and the terms of employment of any such
officer;

 

  (ix) except as expressly otherwise provided herein, any retention of
professional service firms or consultants and the terms of such retention, other
than any engagement not exceeding 60 days at a cost not exceeding $20,000; and

 

  (x) any amendment or termination of a contract of any of the Companies or any
of their respective subsidiaries material to the Companies and their
subsidiaries taken as a whole, or any other corporate action material to the
Companies and their subsidiaries taken as a whole, whether or not in the
ordinary course of business.

 

8



--------------------------------------------------------------------------------

The Parties agree that none of the respective Boards shall repeal, amend or
otherwise modify these resolutions; provided, however, that the Parties agree
that these resolutions may be so repealed, amended or otherwise modified, and
the foregoing provisions of this subsection 2(i) may be amended, modified or
waived, by resolution of the Board of Directors approved by a majority of the
Incumbent Directors and a majority of the Nakash Directors at a duly convened
meeting, or by unanimous written consent of all the Directors.

 

  (j) Resolution of Board Deadlocks. In the event the Board of Directors of the
Company cannot take action because it is evenly divided on a proposed action,
the Board of Directors may authorize the management of the Company to seek
guidance from the Bankruptcy Court to resolve the deadlock, and the Parties
agree that all determinations of the Bankruptcy Court in that connection shall
be binding.

 

  (k) No Amendment of By-Laws as to Indemnification. The Parties agree that the
Board of Directors shall not repeal, amend or otherwise modify any provisions of
the By-Laws of the Company or the Approval Order in respect of indemnification
of directors and officers and their right to advancement of expenses, except to
the extent that such amendment or modification does not diminish the rights of
any indemnitee or as required by law.

 

  (l) Directors’ and Officers’ Insurance. The Company shall carry and maintain,
or cause to be carried and maintained, directors’ and officers’ liability and
indemnity insurance coverage that is not less favorable, and in such amounts and
with such other terms as are comparable to, insurance policies ELU 095413-06 and
ELU 0954410-06, as the same have been renewed for 2007-2008 which are currently
carried by the Company, including, without limitation, extension of such
coverage for the acts of former directors and officers, including the Retiring
Directors, and for service as directors or officers of subsidiaries of the
Company.

 

3. Meetings of Stockholders.

 

  (a) Special Meeting of Stockholders. The Corporate Parties agree to use
commercially reasonable efforts to continue to obtain the permission of the
Chancery Court to adjourn the Special Meeting of Stockholders ordered by the
Chancery Court in the Fogel Chancery Litigation until such time as the Company
settles the Fogel Chancery Litigation. In the event a settlement is not reached
that provides for the cancellation of the Special Meeting of Stockholders,
Nakash Energy and the Director Parties, in their capacity as stockholders, agree
to support the Company’s request in the USEY Adversary Proceeding for an
injunction against the conduct of the Special Meeting. In the event the
Bankruptcy Court declines to issue such an injunction, Nakash Energy and the
Director Parties, in their capacity as stockholders, agree to vote the shares
they own of the Company’s common stock at the Special Meeting of Stockholders
and at any adjournment or postponement thereof against removal of any Directors.
If no quorum is present at any time the Special Meeting of Stockholders is
called to order, Nakash Energy and the Director Parties further agree to vote
the shares they own of the Company’s common stock for adjournment of the Special
Meeting until the date proposed for adjournment by resolution of the Board of
Directors.

 

  (b)

Annual Meeting of Stockholders. The Company and Nakash Energy shall file a
stipulation or other pleading dismissing the Nakash Energy Chancery Litigation
without prejudice, and the Companies shall file a stipulation or other pleading
dismissing Nakash Energy from the USEY Adversary Proceeding without prejudice,
in each case on or immediately after the Implementation Date occurs. The
Director Parties agree not to convene, and the Corporate

 

9



--------------------------------------------------------------------------------

 

Parties agree not to seek to convene, any special meeting of stockholders.
Except as provided in subsection 4(a), the Director Parties further agree not to
convene, and the Corporate Parties further agree not to seek to convene, any
annual meeting of stockholders until confirmation and substantial consummation
of Chapter 11 plans for the Companies in the Chapter 11 Cases (the
“Post-Confirmation Annual Meeting”). The Parties further agree that the date for
the Post-Confirmation Annual Meeting called by the Company shall not be fixed,
and no notice for any such Post-Confirmation Annual Meeting shall be sent to
stockholders, until the Company has filed its Annual Report on Form 10-K for the
fiscal year ended December 31, 2007 with the SEC, including the financial
statements required by SEC regulations. The Parties also agree that the date
fixed by the Board of Directors for the Post-Confirmation Annual Meeting shall
permit the Company to comply with SEC regulations for the solicitation of
proxies in sending notice of the annual meeting to stockholders.

 

  (c) No Other Stockholder Action. Each Party agrees that, until the
confirmation and substantial consummation of Chapter 11 plans for each of the
Companies in the Chapter 11 Cases, neither it nor any of its Affiliates will,
except as expressly provided for in this Agreement, (i) seek the removal of any
Director, (ii) solicit any consent from or communicate with, or seek to advise
or influence, any stockholder to convene a meeting of stockholders or for the
approval of any stockholder proposals at any meeting of stockholders,
(iii) disclose to other stockholders or the public a plan or intention
inconsistent with the foregoing, or (iv) advise, assist, induce or encourage, or
enter into any discussions, negotiations, agreements (including voting
agreements) or arrangements with, any other person with respect to, or to do,
any of the foregoing; provided that nothing in this paragraph shall prohibit
communications among each Party and its Affiliates. Each Party agrees that it
will be responsible for any breach of this provision by any person or entity it
“controls” or is “controlled” by (as such terms are defined by SEC Rule 12b-2);
provided, however, that for purposes of this subsection 3(c), none of the
Companies shall be deemed an entity controlled by any Party in breach; and
provided further that all Parties agree that the nomination by the Incumbent
Directors of any Incumbent Director or by Nakash Energy of any Nakash Director
does not create or constitute any presumption that such Director Party is an
Affiliate of the Party nominating such Director Party.

 

  (d) Order of the Bankruptcy Court. Notwithstanding the foregoing provisions of
this Section 3, the Parties agree that if the Bankruptcy Court or any other
court of competent jurisdiction orders the Company or the Directors to convene a
meeting of stockholders, any actions taken by the Company or the Directors to
convene such a meeting of stockholders in compliance with the order of the
Bankruptcy Court or such other court of competent jurisdiction shall not
constitute a breach of this Agreement.

 

4. Further Actions if Implementation Date Does Not Occur.

 

  (a)

Annual Meeting of Stockholders. If the Bankruptcy Court fails to enter the
Approval Order on or before the Implementation Deadline, notwithstanding the
provisions of subsection 3(b), the Parties agree that the Board of Directors
shall authorize the calling of an annual meeting of stockholders to be held
under the provisions of sections 211(c) and 223(c) of the Delaware Corporation
Law, to take place as soon as practicable, but in no event later than 20 days
after the Implementation Deadline (the “211(c) Annual Meeting”). The Company and
Nakash Energy shall file a stipulation in the Nakash Energy Chancery Litigation
directing the calling of the 211(c) Annual Meeting. The Parties further agree
that the sole purpose of the 211(c) Annual Meeting shall be the election of
Directors and no

 

10



--------------------------------------------------------------------------------

 

other business shall be proposed by any Party. Nakash Energy and each Director
Party hereby agrees, and may enter into a voting agreement to confirm such
agreement, in their capacity as stockholders, to vote their respective shares at
the

211(c) Annual Meeting and at any adjournment or postponement thereof for the
election of each Incumbent Director and each Nakash Director, to serve until the
Post-Confirmation Annual Meeting. Nakash Energy and each Director Party further
agree to vote their respective shares at the 211(c) Annual Meeting and at any
adjournment or postponement thereof against any other proposal except for the
election of Directors. Nakash Energy may terminate any voting agreement with
respect to the shares of the Company it has entered into with third parties, and
shall terminate any such voting agreement (to the extent such agreement allows
termination) if it conflicts with the obligations of Nakash Energy under this
subsection 4(a).

 

  (b) Settlement Actions After 211(c) Annual Meeting. If the Incumbent Directors
and the Nakash Directors are elected at the 211(c) Annual Meeting, on or
immediately after the date on which such election takes place:

 

  (i) Nakash Energy and the Company shall file a stipulation to dismiss
voluntarily the Nakash Energy Chancery Litigation without prejudice;

 

  (ii) Nakash Energy shall file a petition with the Office of the United States
Trustee to withdraw voluntarily its request for the appointment of an official
committee of equity securityholders in the Chapter 11 Cases; and

 

  (iii) The Companies shall file a motion to dismiss Nakash Energy from the USEY
Adversary Proceeding without prejudice.

Nothing in this subsection 4(b) shall be construed as requiring any Corporate
Party to dismiss proceedings or other actions or to continue standstill
arrangements if the Incumbent Directors and the Nakash Directors are not elected
as Directors at the 211(c) Annual Meeting.

 

  (c) Corporate Governance. If the Incumbent Directors and the Nakash Directors
are elected at the 211(c) Annual Meeting, on or immediately after the date on
which such election takes place, the Parties agree that:

 

  (i) the By-laws of the Company shall be amended to provide that the election
of Directors upon the occurrence of any vacancies and the fixing of the size of
the Board of Directors shall be conducted in accordance with subsection 2(f)
until the confirmation and substantial consummation of Chapter 11 plans of the
Companies in the Chapter 11 Cases; and

 

  (ii) the Parties shall continue to observe the requirements of
subsections 2(d) through 2(l), and agree that the Company, USE Biogas and
USE Overseas shall adopt resolutions implementing these provisions and that the
USEY Directors of GBGH shall propose the adoption of resolutions implementing
these provisions.

 

  (d) Directors Not Re-elected. Notwithstanding anything in this Agreement to
the contrary, if the Incumbent Directors and the Nakash Directors fail to be
elected at the 211(c) Annual Meeting, this Agreement shall terminate in all
respects.

 

11



--------------------------------------------------------------------------------

5. Termination of Agreement.

 

  (a) Termination upon Confirmation and Substantial Consummation of Plan of
Reorganization. Upon the confirmation and substantial consummation of Chapter 11
plans of the Companies in the Chapter 11 Cases, subject to subsection 5(b) this
Agreement may be terminated by either Corporate Party (notwithstanding any
provision of this Agreement to the contrary) by written notice with immediate
effect without liability on the part of any Party hereto.

 

  (b) Effect of Termination upon Confirmation and Substantial Consummation of
Plan of Reorganization. If this Agreement is terminated under subsection 5(a):

 

  (i) the provisions of Section 2 shall be of no further force and effect;
provided, however, that the provisions of subsections 2(k) (no amendment of
by-laws as to indemnification) and 2(l) (directors’ and officers’ insurance)
shall remain in full force and effect until date of the election of Directors at
the Post-Confirmation Annual Meeting;

 

  (ii) the provisions of subsection 3(c) (no other stockholder action) shall be
of no further force and effect; provided, however, that in the event of any
conflict between the continuing obligations of the Parties under subsection

3(b) (annual meeting of stockholders) and the release of obligations under
subsection 3(c), the provisions of subsection 3(b) shall control until the
election of Directors at the Post-Confirmation Annual Meeting; and

 

  (iii) except as otherwise expressly set forth in this Agreement or the
Confidentiality Agreements referred to in Section 7, all of the rights,
privileges and obligations of the parties set forth in this Agreement shall
expire and not survive the termination of this Agreement under subsection 5(a).

 

6. Representations and Warranties of the Parties. Each Party to this Agreement
hereby severally (and not jointly) represents and warrants, as of the Effective
Date, that the execution, delivery and performance of this Agreement by such
Party, and the consummation by such Party of the transactions contemplated
hereby, are within its individual, corporate and company powers, as the case may
be, and have been duly authorized by all of its necessary corporate and company
action, and the Person executing and delivering this Agreement on such Party’s
behalf of it is duly authorized to do so.

 

7. Confidentiality Agreements. On or before the Effective Date, the Company and
Nakash Energy shall have entered into a Confidentiality Agreement in
substantially the form attached hereto as Exhibit A.

 

8. Allowance of Substantial Contribution Claim for Nakash Energy. Each of the
Companies agrees to prosecute and support, as part of the Approval Order, the
allowance of an administrative claim of up to $250,000 to Nakash Energy for
having made a substantial contribution to the Chapter 11 Cases.

 

9. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be delivered personally, by
hand, by messenger or courier, or by overnight delivery, or shall be sent by
electronic means, by facsimile transmission or electronic mail, addressed to a
Party at the address of such Party specified on the signature pages to this
Agreement (or at such other address as may be specified by a Party by written
notice given to all other Parties).

 

12



--------------------------------------------------------------------------------

10. Amendment; Waiver; Jurisdiction of the Bankruptcy Court.

 

  (a) Amendment or Waiver by the Parties. Except as otherwise expressly provided
in this Agreement, no term or provision of this Agreement may be amended,
modified, waived, discharged or terminated orally, but only by an instrument in
writing signed by the Party against which the enforcement of the amendment,
modification, waiver, discharge or termination is sought. No failure or delay by
any Party in exercising any right hereunder shall operate as a waiver or
relinquishment of the future performance thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right.

 

  (b) Jurisdiction of the Bankruptcy Court. Notwithstanding any provision of
this Agreement to the contrary, the Parties agree and acknowledge that the
respective obligations of the Companies under this Agreement are subject to the
approval and continuing jurisdiction of the Bankruptcy Court in the Chapter 11
Cases, and that the provisions of this Agreement may be amended, modified,
waived, discharged or terminated only by order of the Bankruptcy Court.

 

11. Successors and Assigns; Assignability. This Agreement will be binding upon
and inures to the benefit of and is enforceable by the respective successors and
permitted assigns of the Corporate Parties. This Agreement may not be assigned
by any Director Party. Each nominee to be elected as a Director by the Board of
Directors pursuant to subsections 2(f)(ii), 2(f)(iii) and 2(f)(v)shall, as a
condition of becoming a Director, execute and deliver a written instrument under
which such nominee agrees to be bound by the terms and conditions of this
Agreement, whereupon such newly elected Director shall become a Director Party
to this Agreement. Upon the retirement, resignation, disqualification, removal
or death of any Director who has been a Director Party, such Director shall be
discharged as a Director Party under this Agreement. Any This Agreement may not
be assigned by any Corporate Party hereto without the prior written consent of
all other parties hereto. Any assignment or attempted assignment in
contravention of this Section will be void ab initio and will not relieve the
assigning Party of any obligation under this Agreement.

 

12. Governing Law; Jurisdiction and Venue. This Agreement shall be construed in
accordance with and governed by the laws of the State Of New York, excluding, to
the greatest extent a New York court would permit, any rule of law that would
cause the application of the laws of any jurisdiction other than the State Of
New York, except that all of the provisions of Section 2 (with the exception of
subsections 2(j) and 2(l)) and all of the provisions of Section 3 that relate to
convening any meeting of stockholders shall be construed in accordance with and
governed by the General Corporation Law of the State of Delaware. The Parties
agree that any and all proceedings regarding the meaning and scope of this
Agreement, proceedings to enforce this Agreement or any part thereof, and all
other matters arising under or in any way relating to the subject matter dealt
with in this Agreement shall be initiated, conducted and resolved exclusively in
the Bankruptcy Court, and each of the Parties irrevocably consents to the
exclusive jurisdiction of, and venue in, the Bankruptcy Court for such purposes.

 

13. Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed an original but all of
which together will constitute one and the same instrument.

 

13



--------------------------------------------------------------------------------

14. Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

15. Third Party Beneficiaries. Each Party agrees and acknowledges that each
Retiring Director is a third party beneficiary of each provision of this
Agreement that makes reference to the Retiring Directors.

 

16. Nature of Obligations. The duties, obligations and liabilities of each of
the Parties are intended to be several and not joint, and no Party shall be
jointly or severally liable for the acts, omissions or obligations of another
Party. Nothing herein contained shall be construed to create an association,
joint venture or partnership, or impose a partnership duty, obligation or
liability on or with regard to any of the Parties. No Party shall have the right
or authority to bind another party without its express written consent, except
as may be expressly provided in this Agreement or other agreements contemplated
hereby.

 

17. Severability. If any portion or provision of this Agreement is to any extent
declared unenforceable by a court of competent jurisdiction, then the Parties
agree that the Bankruptcy Court shall reform the provision to the minimum extent
necessary to make it enforceable and each portion and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

 

18. Entire Agreement.

 

  (a) This Agreement and the documents referred to herein and therein embodies
the entire agreement between the Parties and their respective Affiliates
relating to the transactions contemplated by this Agreement and the documents
referred to herein and therein and supersede all previous agreements between the
Parties and their respective Affiliates relating to such transactions.

 

  (b) Each of the Parties acknowledges on its own behalf and on behalf of each
of its Affiliates that, in agreeing to enter into this Agreement, it has not
relied on any representation, warranty, collateral contract or other assurance
(except those set out in this Agreement) and waives all rights and remedies
which, but for this section 18, might otherwise be available to it in respect of
any such representation, warranty, collateral contract or other assurance,
provided that nothing in this section 18 shall limit or exclude any liability
for fraud.

 

19. Interpretation. The Parties acknowledge that this Agreement shall not be
construed for or against any Party on the ground of sole authorship.

IN WITNESS WHEREOF, each Party has executed this Agreement as of the Effective
Date.

 

COMPANY:   U.S. ENERGY SYSTEMS, INC. Address for Notices:     40 Tower Lane, 1st
Floor   By:  

/s/ JOSEPH P. REYNOLDS

Avon, Connecticut 06001   Name:   Joseph P. Reynolds Att’n: Richard J.
Augustine, Secretary   Title:   Chief Executive Officer Fax: (860) 677-6054    

 

14



--------------------------------------------------------------------------------

USE OVERSEAS:   US ENERGY OVERSEAS INVESTMENTS LLC Address for Notices:     40
Tower Lane, 1st Floor   By:  

/S/ RICHARD J. AUGUSTINE

Avon, Connecticut 06001   Name:   Richard J. Augustine Att’n: Richard J.
Augustine   Title:   Chairman Fax: (860) 677-6054     GBGH:   GBGH, LLC Address
for Notices:     40 Tower Lane, 1st Floor   By:  

/S/ RICHARD J. AUGUSTINE

Avon, Connecticut 06001   Name:   Richard J. Augustine Att’n: Richard J.
Augustine   Title:   Chairman Fax: (860) 677-6054     NAKASH ENERGY:   NAKASH
ENERGY LLC Address for Notices:     1400 Broadway, 15th Floor   By:  

/S/ JOE NAKASH

New York, New York 10018   Name:   Joe Nakash Att’n: Robert Spiegelman   Title:
  Manager Fax: (212) 840-7311     RICHARD J. AUGUSTINE     Address for Notices:
    40 Tower Lane, 1st Floor    

/S/ RICHARD J. AUGUSTINE

Avon, Connecticut 06001     Richard J. Augustine Fax: (860) 677-6054     JOSEPH
P. REYNOLDS     Address for Notices:     Knapton Generating Station     East
Knapton     Malton, North Yorkshire YO17 8JF    

/S/ JOSEPH P. REYNOLDS

England     Joseph P. Reynolds Fax: (+44)(0) 1944-758-998     BRUCE LEVY    
Address for Notices:     715 Folly Hill Road    

/S/ BRUCE LEVY

Kennett Square, Pennsylvania 19348     Bruce Levy Fax: [(860) 677-6054]    

 

15



--------------------------------------------------------------------------------

BERNARD J. ZAHREN   Address for Notices:   Pond View Corporate Center   76
Batterson Park Road, 3rd Floor  

/S/ BERNARD J. ZAHREN

Farmington, Connecticut 06032   Bernard J. Zahren Fax: (860) 678-6110   MICHAEL
T. NOVOSEL   Address for Notices:   15 Highland Green  

/S/ MICHAEL T. NOVOSEL

Cromwell, Connecticut 06416   Michael T. Novosel Fax: (860) 678-6110   EMZON
SHUNG   Address for Notices:   JORDACHE ENTERPRISES   1400 Broadway, 15th Floor
 

/S/ EMZON SHUNG

New York, New York 10018   Emzon Shung Fax: (212) 840-7311   ROBERT SPIEGELMAN  
Address for Notices:   Law Offices of Robert Spiegelman   1400 Broadway, 15th
Floor  

/S/ ROBERT SPIEGELMAN

New York, New York 10018   Robert Spiegelman Fax: (212) 840-7311   SALVATORE
NOBILE   Address for Notices:   S. Nobile & Co. LLP   135 West 41st Street  

/S/ SALVATORE NOBILE

New York, New York 10036   Salvatore Nobile Fax: (212) 764-0889  

 

16